DETAILED ACTION

America Invents Act

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 May 2021 has been entered.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-3, 6, 7, 9-11, 13, 15-17 and 21-28: 
	The prior art of record, including Rodgers (U.S. PG-Pub 2007/0132597 A1), Coulter et al. (U.S. PG-Pub 2010/0305966 A1), Martin et al. (U.S. PG-Pub 2009/0216556 A1), and 
A method and system for providing patient status information, the system comprising: 
one or more first sensors configured to generate first sensor output signals indicating one or more physiological conditions of a plurality of patients in a hospital ward; 
one or more second sensors configured to generate second sensor output signals related to a present location and a present activity level of one or more nurses in the hospital ward; and 
one or more processors configured by machine-readable instructions to: 
receive, from the one or more first sensors, the first sensor output signals; 
receive, from the one or more second sensors, the second sensor output signals; 
generate at least: (a) a first prioritized list of the plurality of the patients for a first nurse of the one or more nurses; (b) a second prioritized list of the plurality of the patients for a second nurse of the one or more nurses: and (b) a third prioritized list of the plurality of the patients for a nurse station display, 
wherein the first prioritized list, the second prioritized list, and the third prioritized list are all different prioritized lists, wherein the first prioritized list includes a first subset of the plurality of the patients, and 
wherein the first subset of the plurality of the patients comprises more than one patient, the first prioritized list being generated based on 
(i) the first sensor output signals being indicative of a change in the one or more physiological conditions of the first subset of the plurality of the patients, 

(iii) a location where the first prioritized list will be displayed; 
wherein the second prioritized list includes a second subset of the plurality of the patients, and wherein the second subset of the plurality of the patients comprises more than one patient, the second prioritized list being generated based on 
(i) the first sensor output signals being indicative of a change in the one or more physiological conditions of the second subset of the plurality of the patients, 
(ii) the second sensor output signals being indicative of a present proximity of the first nurse to the second subset of the plurality of the patients and the present activity level of the second nurse in the hospital ward when the second prioritized list is generated, and 
(iii) a location where the second prioritized list will be displayed, wherein the third prioritized list includes each of the plurality of the patients; and 
effectuate presentation of the first prioritized list on a first client computer system associated with the first nurse, the second prioritized list on a second client computer system associated with the second nurse, and the third prioritized list on a nurse station display.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Error! Unknown document property name..  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.
.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
13 October 2021